The Honorable L.L. "Doc" Bryan State Representative 305 South VanCouver Russellville, AR 72801
Dear Representative Bryan:
This is in response to your request for an opinion on the following question:
  If an American Information System vote counting machine is used in an election, is it necessary to have a stub on the ballot?
A review of the pertinent Code provisions governing election procedure compels the conclusion that the answer to this question is "yes."  This conclusion is based upon an interpretation of the Code provisions, in the absence of case law authority.  This result is also premised upon my understanding that the American Information System vote counting machine is part of an electronic system involving the use of vote cards or paper vote sheets upon which the voter casts his vote with ink or other substances which will enable the votes to be tabulated by means of automatic tabulating equipment.  See A.C.A. 7-5-601(6).
Section 7-5-602 offers initial guidance in considering your question wherein it states:
  In the enactment of this subchapter [Subchapter 6 of Chapter 5 of Title 7], the General Assembly recognizes that existing laws authorize the use of paper ballots or voting machines in elections of this state and that it is not the intention of this subchapter to repeal or modify any of those laws.  It is the purpose of this subchapter to establish a method of marking vote cards and tabulating election results which shall be in addition and supplemental to the existing systems of voting by paper ballot, or by voting machines. . . .  [Emphasis added.]
The following language of Sections 7-5-604 should also be noted:
  So far as applicable, the procedures provided by law for voting by other means and the conduct of the election in regard thereto by the election officials, not otherwise inconsistent with this subchapter, shall apply to the system of electronic voting and tabulation as authorized in this subchapter.
A.C.A. 7-5-604(b).
Although legislative intent in this regard is by no means clear, it is my opinion that procedures pertaining to ballot stubs in connection with paper ballots are generally applicable in the context of electronic voting systems such as that involving the American Information System vote counting machines. See A.C.A.7-5-208.  The vote card or paper vote sheet is similar to a paper ballot to the extent that it records the vote, although a different methodology is provided for tabulation purposes.  It is also significant to note that the vote cards must be "sealed, retained, and disposed of" in the same manner as paper ballots. A.C.A. 7-5-611(e).  This provision may also be cited in support of the proposition that ballot stubs must be retained, in accordance with A.C.A. 7-5-702(d) (Supp. 1987).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.